Title: Charles L. Lewis to Thomas Jefferson, 5 August 1813
From: Lewis, Charles L.
To: Jefferson, Thomas


          Dear Sir Livingston, K.K 5 August 1813
          myself an & daughters being in reduced circomstances have be been constrained to ask of several of our friends in Virginia if conveniant the friendly assistance of a few dollars I take the   liberty to ask the same of you I can ashure you my dear Sir nothing short of rail want would or could induce me to make such an application to my relations and friends
			 my Friend mr Woods will be the barer of this letter should you be inclin’d to assist us he will be a safe hand to send by I
			 hope you will excuse me for asking this favour. want alone is the rail cause my daughters Joins me in Love &
          respectChas L. Lewis
        